POTTER COUNTY
                                Caroline Woodburn
P 0   Box 9570                   DISTRICT CLERK                      (806) 379-2300
toarillo, Texas   79105-9570                             .     Fax: (806) 372-5061
501 S. Fillmore - Suite IB                          districtclerkeco^potter^tx^us

       WRIT OF HABEAS CORPUS

                                 MARCH 24,   2015


                        NOTICE OF RECEIPT OF MANDATE

 COURT OF APPEALS NUMBER:      WR-80635-02
 TRIAL COURT CAUSE NUMBER:      W-037880-02-D

 EX PARTE:DANA MARIE CONTRERAS
  VS THE STATE OF TEXAS


 PURSUANT TO THE RULES OF APPELLATE PROCEDURE, NOTICE IS HEREBY GIVEN
 THAT THE MANDATE OF THE COURT OF CRIMINAL APPEALS OF TEXAS IN THE ABOVE
 STYLED AND NUMBERED CAUSE HAS BEEN RECEIVED AND IS FILED AMONG THE
 PAPERS OF THE CAUSE.

                               CAROLINE WOODBURN,   DISTRICT CLERK
                                      POTTER COUNTY,   TEXAS



 CCAMAN




                                                       MAR 31 W%